a proceeding to (1) validate a petition designating petitioner as a candidate in the Conservative Party primary election to be held on September 9, 1980 for the public office of District Court Judge, Fifth District, Suffolk County, and (2) compel the Board of Elections of Suffolk County to place the name of petitioner upon the Conservative Party ballots, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 26, 1980, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. The order to show cause by which petitioner initiated the instant proceeding permitted service upon the objector in several ways, one of which was by certified mail, return receipt requested, mailed on or before August 18, 1980. The record. shows, however, that the envelope of transmittal was postmarked August 19, 1980. Petitioner thus failed to timely commence the instant proceeding and his petition was properly dismissed (see Matter of Butler v Hayduk, 37 NY2d 497; Matter of Radda v Acito, 54 AD2d 531). Gibbons, J. P., Cohalan, O’Connor and Weinstein, JJ., concur.